Title: James Madison to James K. Paulding, 1 April 1831
From: Madison, James
To: Paulding, James Kirke


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Apl 1831
                            
                        
                         
                        I have recd. your letter of the 6th. inst; and feel myself very safe in joining your other friends in their
                            advice on the Biographical undertaking you meditate. The plan you adopt is a valuable improvement on the prevailing
                            examples; which have too much usurped the functions of the Historian; and by omitting the private features of character,
                            and anecdotes which as condiments always add flavour & sometimes nutrition to the repast, forfeit much of the due
                            attraction. The more historical mode has been recommended probably by the more ready command of materials, such as abound
                            in the contributions of the press, and the public Archives. In a task properly biographical, the difficulty lies in the
                            evanescent or inaccessible information which it particularly requires. Autographic Memorials are rare, and usually
                            deficient on essential points, if not otherwise faulty; and at the late periods of life, the most knowing witnesses may
                            have descended to the tomb, or their memories become no longer faithful depositories. Where oral tradition is the resort,
                            all know the uncertainties and inaccuracies which beset it.
                        I ought certainly to be flattered by finding my name on the list of subjects you have selected: and
                            particularly so, as I can say with perfect sincerity there is no one to whose justice, judgment, and every other
                            requisite, I could more willingly confide whatever of posthumous pretention my career through an eventful period may have
                            to a conservative notice. Yet I feel the awkwardness of attempting "a sketch of the principal incidents of my life," such
                            as the partiality of your friendship has prompted you to request. Towards a compliance with your object, I may avail
                            myself, of a paper, tho’ too meagre even for the name of a sketch, which was reluctantly but unavoidably drawn up some
                            years ago, for an abortive biography. Whether I shall be able to give it any amplification is too uncertain to admit a
                            promise. My life has been so much a public one, that any review of it must mainly consist of the agency which was my lot
                            in public transactions; and of that agency the portions probably most acceptable to general curiosity, are to be found in
                            my manuscript preservations of some of those transactions, and in the epistolary communications to confidential friends,
                            made at the time & on the spot, whilst I was a member of political Bodies General, or Local. My judgment has
                            accorded with my inclination, that any publicity of which selections from this miscellany may be thought worthy, should
                            await a posthumous date. The printed effusions of my pen are either known, or of but little bulk.
                        For portraits of the several characters you allude to, I know not that I could furnish your canvas with any
                            important materials not equally within your reach; as I am sure that you do not need, if I could supply, any aid to your
                            pencil in the use of them. Every thing relating to Washington is already known to the world, or will soon be made known,
                            thro’ Mr Sparks; with the exception of some of those inside views of character, and scenes of domestic life which are
                            apart from ordinary opportunities & observation. And it may be presumed that interesting lights will be let in
                            even on those exceptions, through the private correspondences in the hands of Mr. Sparks.
                        Of Doctor Franklin I had no personal knowledge till we served together in the Convention of 1787: and the
                            part he took there has found its way to the public; with the exception of a few anecdotes which belong to the unveiled
                            proceedings of that assembly. He has written his own life: and no man had a finer one to write, or a better title to be
                            himself the writer. There is eno’ of blank left however for a succeeding pen.
                        With Mr. Jefferson I was not acquainted till we met as members of the first Revolutionary Legislature of
                            Virginia. I had of course no personal knowledge of his early life. Of his public career, the records of his Country give
                            ample information. And of the general features of his character, with much of his private habits, and of his peculiar
                            opinions, his writings before the world, to which additions are not improbable, are equally explanatory. The Obituary
                            Eulogiums, multiplied by the Epoch and other coincidences of his death, are a field where some things not unworthy of
                            notice may perhaps be gleaned. It may on the whole be truly said of him, that he was greatly eminent for the
                            comprehensiveness & fertility of his Genius; the vast extent & rich variety of his acquirements; and
                            particularly distinguished by the philosophic impress left on every subject which he touched. Nor was he less
                            distinguished for an early & uniform devotion to the cause of liberty, and for a systematic preference of a Form
                            of Government squared in the strictest degree, to the equal rights of Man. In the Social & domestic spheres he was
                            a model of the virtues & manners which most adorn them.
                        In relation to Mr. John Adams I had no personal knowledge till he became Vice President of the U. S; and then
                            saw no side of his private character which was not visible to all; whilst my chief knowledge of his public character
                            & career was acquired by means now accessible or becoming so to all. His private papers are said to be voluminous;
                            and when opened to public view will doubtless be of much avail to a biographer. His official correspondence during the
                            Revolutionary period, just published, will be found interesting, both in a historical and a biographical view. That he had
                            a mind rich in ideas of its own, as well as in its learned store; with an ardent love of Country, and the merit of being a
                            Colossal Champion of its Independence, must be allowed by those most offended by the alloy in his Republicanism, and the
                            fervors & flights originating in his moral temperament.
                        Of Mr. Hamilton I ought perhaps to speak with some restraint, tho’ my feelings assure me that no recollection
                            of political collisions could controul the justice due to his memory. That he possessed intellectual powers of the first
                            order, and the moral qualities of integrity & honor in a captivating degree, has been decreed to him by a suffrage
                            now universal. If his Theory of Govt. deviated from the Republican standard, he had the candor to avow it, and the greater
                            merit of co-operating faithfully in maturing and supporting a System which was not his choice. The criticism to which his
                            share in the administration of it, was most liable was that it had the aspect of an effort to give to the Instrument a
                            constructive and practical bearing not warranted by its true and intended character. It is said that his private files
                            have been opened to a friend, who is charged with the task you contemplate. If he be not a citizen of N. York, it is
                            probable that in collecting private materials from other sources, your opportunities may be more than equal to his.
                        I will on this occasion take the liberty to correct a statement of Mr. Hamilton which contradicts mine on the
                            same subject; and which, as mine could not be ascribed to a lapse of memory, might otherwise impeach my veracity. I allude
                            to the discrepancy between the memorandum given by Mr. H to Mr. Benson, distributing the Nos. of the "Federalist," to the
                            respective writers, and the distribution communicated by me at an early day to a particular friend, and finally to Mr.
                            Gideon for his Edition of the work at Washington a few years ago.
                        The reality of errors in the statement of Mr. H. appears from an internal evidence in some of the papers.
                            Take for an example, No. 49. which contains a Eulogy on Mr. Jefferson, marking more of the warm feelings of personal
                            friendship in the writer, than at any time, belonged to Mr. H. But there is proof of another sort in reference to No. 64.
                            ascribed in the Memorandum to Mr. H. That it was written by Mr. Jay is shewn by a passage in his Life by Delaplaine,
                            obviously, derived directly or indirectly from Mr. Jay himself. There is a like proof that No. 54. ascribed to Mr. Jay was
                            not written by him.
                        Nor is it difficult to account for errors in the memorandum, if recurrence be had to the moment at which a
                            promise of such a one was fulfilled; to the lumping manner in which it was made out; and to the period of time, not less
                            than [ ] years between the date of the "Federalist," and that of the memorandum. And as a proof of the fallibility to which
                            the memory of Mr. H. was occasionally subject, a case may be referred to so decisive as to dispense with every other. In
                            the year Mr. H. in a letter answering an enquiry of Col. Pickering concerning the plan of government, he had espoused in
                            the Convention of 1787, states that at the close of the Convention he put into my hands a draft of a Constitution, and
                            that in the draft he had proposed a President "for three years" [see letter in Niles’ Register the year not recollected].
                            Now the fact is that in that draft, the original of which I ascertained some years ago to be among his papers, the tenure
                            of office for the President is not—three years, but=during good
                                behaviour. The error is the more remarkable as the letter apologizes, according to my recollection, for its not
                            being a prompt one, and as it is so much at variance with the known cast of Mr. H’s political tenets, that it must have
                            astonished his political and most of all his intimate friends. I should do injustice nevertheless to myself, as well as to
                            Mr. H. if I did not express my perfect confidence that the mistatement was involuntary & that he was incapable of
                            any that was not so.
                        I am sorry, Sir that I could not make a better contribution to your fund of biographical matter. Accept it as
                            an evidence at least of my respect for your wishes; and with it the cordial remembrances & regards in which Mrs.
                            Madison joins me, as I do her in the request to be favourably presented to Mrs. Paulding.
                        
                        
                            
                                James Madison
                            
                        
                    